WILSON, Justice,
dissenting on motion for rehearing.
I respectfully dissent. I would grant the motion for rehearing of Medical Evaluation Specialists, Inc. (MES), Fred L. De-Francesco, M.D., and John K. Dozier, *796M.D., P.A. and affirm the trial court’s summary judgment.
In their motion for rehearing, MES, Dr. DeFrancesco, and Dr. Dozier express concern that, “In reaching its holding, this Court considered both evidence not properly before the Court and mere allegations contained in Appellant’s various pleadings.” The new opinion of the majority will heighten those concerns.
It is axiomatic that pleadings and allegations are not evidence to be considered when evaluating the affidavit of Dr. Ber-geron, yet the new majority opinion adds even more nonmaterial “facts” and ruminations to the mix as if to bolster its conclusion. In its new footnote 2, we learn that appellees paid Davis over $40,000 and that this may imply “a desire to avoid further investigation by her [Davis] into MES’s practices.” Although consideration of this information is rejected by the majority, when the majority spends time in gross speculation on motives, it is difficult to avoid the thought that Dr. Bergeron’s affidavit is being viewed through the prism of Davis’ allegations.
We need not decide whether a difference in professional opinion can, in itself, ever raise an issue of fact relative to good faith. But this litigation is not a criminal case in which a mental state can be inferred from an act itself. I would hold here there is nothing inherent in a finding of an impairment rating of 0% that raises a material fact on the issue of good faith. The case is about the mental state of Dr. Dozier and Dr. DeFrancesco during the process by which they reached their conclusion. The evidence offered by Dr. Bergeron states that he is “familiar with her [Davis’] condition, history and the results of her diagnostic tests.” If Dr. Bergeron’s opinion is based on a history and results of tests, how can he possibly know the mental state of the other doctors without knowing what history and tests they considered?
Finally, the majority adds new material relative to the reasonable inferences to be drawn from Dr. Bergeron’s affidavit. To my knowledge, we have no evidence about any of Davis’ “symptoms,” much less any evidence that Dr. Bergeron observed symptoms and that any reasonable doctor would necessarily have had to observe such alleged symptoms. I would respectfully suggest that the statements are not inferences, but premises independently constructed without any evidence.
I agree with the majority’s holding that statute, not Delcowrt, has governed and limited the extent of official immunity in this case. Furthermore, I agree that City of Lancaster guides our decision. City of Lancaster v. Chambers, 883 S.W.2d 650 (Tex.1994). We recognize that the supreme court in City of Lancaster stated that it was raising the standard of proof necessary to defeat a claim of official immunity.
I dissent because I believe Davis, by using Dr. Bergeron’s affidavit, failed to controvert adequately MES’, Dr. Dozier’s, and Dr. DeFrancesco’s good-faith claim using the test set out in City of Lancaster. Id. at 655-57. A material difference exists between merely stating someone acted in bad faith and offering proof to show that he acted in bad faith. Therefore, MES, Dr. Dozier, and Dr. DeFrancesco were entitled to a summary judgment based on their official-immunity defense.
No dispute exists about whether MES, Dr. Dozier, and Dr. DeFrancesco presented sufficient summary judgment proof that their evaluations of Davis were reasonable and made in good faith, thus entitling them to official immunity. The difference in opinion occurs when we attempt to determine whether Davis’ controverting affidavit of Dr. Bergeron is sufficient to raise a fact issue regarding the good-faith element of the official-immunity defense.
When reviewing the controverting proof, it should be kept in mind that it is not enough for a plaintiff to prove by summary judgment evidence merely that some other doctor would not have found a permanent disability rating of 0% (a subjective stan*797dard); instead, a plaintiff is required to establish that no reasonable doctor would have found a permanent disability rating of 0% (an objective standard). See City of Lancaster, 883 S.W.2d at 657; Murillo v. Garza, 904 S.W.2d 688, 690 (Tex.App.—San Antonio 1995, writ denied). The controverting affidavit must demonstrate the qualification of the affiant to state that conclusion and some basis on which the affiant reaches the conclusion. See Murillo, 904 S.W.2d at 692.
Dr. Bergeron’s affidavit is the only evidence presented by Davis to controvert MES’, Dr. Dozier’s, and Dr. DeFrancesco’s summary judgment evidence of good faith. The affidavit establishes that Dr. Bergeron treated Davis for her on-the-job injury, he was aware of her condition and history, and he conducted an evaluation of her permanent impairment according to American Medical Association (“AMA”) guidelines. Attached to the affidavit is the report generated by Dr. Bergeron from the evaluation. His findings show a 17% permanent impairment rating. The affidavit clearly reflects that Dr. Bergeron was competent and capable in conducting the evaluation of Davis according to the Texas Workers’ Compensation Act.
Dr. Bergeron makes the blanket statement that “[t]he only explanation for Dr. DeFrancesco’s and Dr. Dozier’s conclusion that Lennie Davis has an impairment rating of zero percent ... is a bad faith intent on the part of these physicians to wrongfully deny Lennie Davis her rightful worker’s compensation benefits.” Dr. Berger-on offers no valid basis or rationale for his statement. He does indicate that he has reviewed the impairment ratings or conclusions given by Dr. Dozier and Dr. DeFran-cesco, but he does not discuss how or why these findings were a result of bad faith, rather than negligence, or even faulty diagnostic testing. The record is void of evidence that they did not follow the AMA guidelines or that they intentionally ignored or misread diagnostic tests. Dr. Bergeron does not even claim to have reviewed the actual reports or any background tests or examinations generated by Dr. Dozier and Dr. DeFrancesco that may or may not support the 0% impairment rating. The only basis for Dr. Bergeron’s opinion that Dr. Dozier and Dr. DeFran-cesco acted in bad faith is that they found a 0% impairment rating. The affidavit does not identify a basis for Dr. Berger-on’s conclusion other than the difference in the impairment rating. Dr. Bergeron’s affidavit merely assumes that Dr. Dozier and Dr. DeFrancesco reviewed the same raw data as he did. This is a fatal assumption to the affidavit’s materiality on good faith.
The statements in Dr. Bergeron’s affidavit are conclusory in nature. It is well settled that conclusory statements unsupported by facts in an affidavit are insufficient to raise a genuine issue of fact to prevent the rendition of summary judgment. See Texas Div.-Tranter, Inc. v. Carrozza, 876 S.W.2d 312, 314 (Tex.1994) (per curiam); Mercer v. Daoran Corp., 676 S.W.2d 580, 583 (Tex.1984). Filing a con-clusory statement echoing the language of the supreme court test is not sufficient. A valid basis must exist for statements made in the affidavit. See Murillo, 904 S.W.2d at 692; Mercer, 676 S.W.2d at 583. There is no valid basis in the record for Dr. Bergeron’s opinion that Dr. Dozier and Dr. DeFrancesco had a bad faith intent.
The majority relies heavily on Murillo, 904 S.W.2d 688. Even Murillo states that just because the controverting affidavit in that case was sufficient “does not mean that every controverting affidavit in every official immunity case will be found sufficient to overcome the defendant’s showing of good faith.” Id. at 692.
Heikkila v. Harris County addresses the exact issue that Murillo foresaw. Heikkila, 973 S.W.2d 333 (TexApp.—Tyler 1998, pet. denied). In Heikkila, the trial court rendered summary judgment for the defendant Harris County on the grounds that the county retained sovereign immunity because the medical examiner was entitled to official immunity. Id. at *798334. The Tyler Court of Appeals affirmed the judgment and held that the plaintiffs’ summary judgment response did not contain sufficient proof that “no reasonable person in the defendant’s position could have thought the facts were such that they justified defendant’s acts.” Id. at 336 (following analysis presented in City of Lancaster, 883 S.W.2d at 655-57); see also City of Lancaster, 883 S.W.2d at 657 (quoting Post v. City of Fort Lauderdale, 7 F.3d 1552, 1557 (11th Cir.1993)). The plaintiffs’ proof of bad faith was that the doctor negligently disregarded evidence. Heikkila, 973 S.W.2d at 336. The court held that negligence was not proof of bad faith and, accordingly, affirmed the trial court’s rendition of summary judgment. Id. Similarly, Dr. Bergeron’s affidavit does not identify any intentional behavior indicative of bad faith other than a 0% impairment rating. Bad faith cannot rest in the 0% impairment rating, but in the process, if it exists, by which the doctors reached the 0% impairment rating.
In reviewing Davis’ controverting affidavit in light of the City of Lancaster standard, I would hold that Dr. Bergeron’s affidavit controverting MES’, Dr. Dozier’s, and Dr. DeFraneesco’s good-faith claim was conclusory and did not raise a material fact issue. In my opinion, the trial court did not err in granting MES’, Dr. Dozier’s, and Dr. DeFrancesco’s motion for summary judgment. I would overrule Davis’ first point of error and affirm the judgment.